CLARK, District Judge.
In Hosmer v. Jewett, 12 Fed. Cas. 543 (No. 6,713), Judge Hall said:
“Money delivered to the bankrupt in trust, if earmarked or separately kept and retained as trust property, to be delivered or paid over in the same bills or coin in which it was received by the bankrupt, would not pass under the assignment, but would be considered ‘trust property’; but an amount of money due from the bankrupt as trustee, and which could not be distinguished from any other moneys in his possession or under his control, or which was only due from him because he had used trust funds for his own purposes, or otherwise misapplied them, could not be considered as ‘property’ held by the bankrupt in trust.”
This is undoubtedly the settled rule upon the subject. Loveland, Bankr. p. 324, and cases there cited. It is quite evident, in view of the law thus declared, that the conclusions at which the referee arrived are correct. His report is accordingly confirmed.